UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:July 16, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:July 16, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: July 16, 2014 14-18-TR Teck Announces Purchase of AQM Copper Inc. Shares Vancouver, B.C. – Teck Resources Limited (TSX: TCK.A, TCK.B, NYSE: TCK) (“Teck”) announced today that it has entered into an agreement to purchase 14,554,000 common shares of AQM Copper Inc. (“AQM”), representing approximately 10.45% of outstanding AQM common shares, pursuant to the private agreement exemption under applicable securities laws. Teck is purchasing the AQM common shares at a purchase price of CAD$0.1037 per share, for aggregate consideration of CAD$1,509,250. No brokerage fees or commissions are payable in connection with the purchase. Following the purchase, Teck will hold 42,258,545 AQM common shares, representing approximately 30.35% of outstanding AQM common shares. The purchase was made for investment purposes. Teck may determine to increase or decrease its investment in AQM depending on market conditions and any other relevant factors. This release is being issued under the early warning requirements of applicable securities laws. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK.Further information about Teck can be found at www.teck.com. Investor Contact: Greg Waller Vice President, Investor Relations and Strategic Analysis greg.waller@teck.com Media Contact: Chris Stannell Senior Communications Specialist chris.stannell@teck.com
